Citation Nr: 0013295	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-15 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus 
with peripheral neuropathy, currently rated as 60 percent 
disabling.

2.  Entitlement to a higher rate of special monthly 
compensation, currently rated under 38 U.S.C.A. § 1114(p) and 
38 C.F.R. § 3.350(f)(3) at the rate intermediate between 
38 U.S.C.A. § 1114(l) and (m), on account of the loss of both 
feet, with disabilities independently ratable at 50 percent 
or more.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to July 1965.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Board notes the May 1998 RO decision on appeal also 
contained the issue of entitlement to service connection for 
postoperative residuals of carcinoma of the bladder.  The 
veteran, in a January 1999 statement, withdrew that claim and 
initiated a new claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for postoperative residuals of 
carcinoma of the bladder.  See 38 C.F.R. §§ 20.202, 20.204(b) 
(1999).  That claim was denied by the RO in October 1999.  No 
notice of disagreement as to the denial of that issue appears 
of record.  Thus, that issue is not before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus is 
currently manifested by more than one daily injection of 
insulin and a restricted diet, but not by regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, or progressive loss of weight and strength.

2.  The veteran has no service-connected disability rated as 
100 percent disabling other than bilateral below the knee 
amputations, secondary to diabetes mellitus with history of 
foot ulcers, nor does his bilateral below the knee 
amputations result in preventing natural knee action with his 
prostheses in place.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for diabetes 
mellitus, currently rated as 60 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.119, Diagnostic Code 7913 (1999).

2.  The criteria for a higher rate of special monthly 
compensation, currently rated under 38 U.S.C.A. § 1114(p) and 
38 C.F.R. § 3.350(f)(3) at the rate intermediate between 
38 U.S.C.A. § 1114(l) and (m), on account of the loss of both 
feet, with disabilities independently ratable at 50 percent 
or more, have not been met.  38 U.S.C.A. §§ 1114, 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.350.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An increased rating for diabetes mellitus with peripheral 
neuropathy

Initially, the Board finds the veteran's increased rating 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A February 1994 VA treatment report indicates the veteran 
reported his weekly activities were playing golf twice a 
week, going to the pistol range twice a week, and going to 
shows and movies.

During a June 1997 VA examination the veteran report taking 
60 units of isophane insulin (neutral protein Hagedorn) (NPH) 
and 20 units of R-insulin in the morning and 40 units of NPH 
in the evening, that his blood sugars at home averaged 140-
160 higher in the evening, and that he has been hypoglycemic 
on only one occasion.  He also reported hypoglycemia one to 
two times a month, but only if he did not eat, and no 
diabetic ketoacidosis.  Upon physical examination and 
laboratory testing, the veteran was noted to weigh 259 
pounds, with prostheses, his pulse was regular, and his blood 
pressure was 156/68.  The diagnosis was Type II diabetes 
mellitus, uncontrolled; neuropathy hands; feet, bilateral 
below the knee amputations; glaucoma, and cataracts; 
hypertension; and hypercholesterolemia.

An October 1998 VA treatment report indicates the veteran's 
diabetes mellitus was under fair control.

During the veteran's January 1999 personal hearing at the RO, 
he testified that he was taking only Diabinese when he was 
granted a 60 percent rating, not the insulin drugs he is now 
taking; that when he began using the insulin drugs, he was 
taking 40 units of NPH and 15 units of R-insulin; that he now 
takes 60 and 20 units of R-insulin in the morning and 40 
units of NPH in the evening; that his last diabetes 
"review" was in September 1998; that his next "review" was 
in March 1999; that he lives alone in Las Vegas, Nevada; that 
he has not been hospitalized for diabetes symptomatology; 
that he has not had a VA compensation and pension examination 
for his diabetes since June 1997; that he takes his blood 
sugar readings twice a day; that his blood sugar readings 
range from 75-225; that he has had no significant weight gain 
or loss; that he has only once had low blood sugar 
(hypoglycemia); and that he has never had ketoacidosis.

During this hearing the veteran's representative requested a 
new VA examination of the veteran, due to the length of time 
since his June 1997 VA examination.  38 C.F.R. § 3.327(a) 
provides that reexaminations, including periods of hospital 
observation, will be requested whenever VA determines there 
is a need to verify either the continued existence or the 
current severity of a disability.  In the absence of 
assertions or evidence that the disability has undergone an 
increase in severity since the time of the last examination, 
however, the passage of time since an otherwise adequate 
examination would not necessitate a new examination.  See 
VAOPGCPREC 11-95; 60 Fed. Reg. 43, 186 (1995); Voerth v. 
West, No. 95-904, slip op. at 4 (U.S. Vet. App. Oct. 15, 
1999).  The same is true with allegations of periods of 
exacerbations, or active and inactive periods of a disease.  
A veteran's earning capacity must be impaired during those 
periods to warrant examinations during those periods.  See 38 
C.F.R. § 4.1; Id.  The criteria for a 100 percent rating for 
diabetes mellitus, however, as noted below, do not require an 
examination or a physician's opinion as to their 
applicability; they are ascertainable from the treatment 
reports of record and the veteran's statements and testimony.  
Thus, a new VA examination of the veteran is not necessary to 
determine, and rate, the current severity of the veteran's 
diabetes disability.

A March 1999 VA treatment report indicates the veteran was 
taking NPH twice a day, and the R-insulin once a day.  His 
weight was noted to be 265 pounds, and his body mass index 
(BMI) was 35.  That report indicates that, since his BMI was 
over 27, he was offered a nutrition consult, which he 
refused.  He reported his weight was stable over the previous 
6-12 months.  He also reported that, "over all [he] feels 
same as 1 year [sic] ago."  He reported his blood sugar was 
averaging 60 to 160.  He also refused cessation assistance 
for his tobacco abuse.  His diet was noted to be a regular 
American Diabetes Association diet.

Diabetes mellitus is rated in accordance with 38 C.F.R. 
§ 4.119, Diagnostic Code (DC) 7913.  Under that code a 100 
percent rating requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  A 60 percent 
rating requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent rating requires insulin, restricted 
diet, and regulation of activities.  A 20 percent rating 
requires insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 10 percent rating requires that 
the disability be manageable by a restricted diet only.  
Notes to that code provide that compensable complications of 
diabetes are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under DC 7913.

Initially, the Board notes that an August 1997 VA EMG 
(electromyograph) and nerve conduction velocity (NCV) report 
contains a summary indicating that the study was "diagnostic 
of an axonal neuropathy, affecting both sensory and motor 
nerves, most likely diabetic, severe."  The Board also notes 
the RO has service connected peripheral neuropathy as a 
complication of the veteran's diabetes mellitus.  As the 
EMG/NCV report has characterized the veteran's peripheral 
neuropathy as severe, a compensable rating for this 
complication is for consideration.  See 38 C.F.R. § 124a.  As 
a compensable rating for peripheral neuropathy is for 
consideration, a separate rating would be warranted, as noted 
above.  The Board notes the medical evidence currently of 
record is not sufficient to properly rate the veteran's 
peripheral neuropathy.  Thus, this issue is discussed in the 
REMAND portion of this decision.

The Board, in applying the criteria under 38 C.F.R., Part 
Four, Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."  As to DC 7913, the use of the words 
"and," "with," and "plus" clearly indicate that all 
criteria must be met to award a 100 percent rating.

In the present case, the evidence, being medical, historical, 
and testimonial, does not reveal that regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus progressive loss of weight and strength, are 
part of the veteran's current diabetes disability, so as to 
warrant a 100 percent rating for diabetes mellitus under DC 
7913.  In determining a rating for a disability, the Board 
may only consider those factors which are included in the 
rating criteria provided by regulations for rating that 
disability.  To do otherwise would be error as a matter of 
law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).  The Board's 
selection of a diagnostic code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with the law," if relevant data is 
examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's diabetes mellitus.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected diabetes mellitus 
disability, standing alone, presented an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards, such that 
referral to the appropriate officials for consideration of an 
extraschedular evaluation is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Fleshman v. Brown, 9 Vet. App. 406, 412 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the service-connected diabetes 
mellitus disability, as to render impractical the application 
of the regular schedular standards.  Accordingly, the Board 
concludes that referral to the appropriate officials for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

II.  A higher rate of special monthly compensation (SMC)

The record reveals the veteran, due to his service-connected 
diabetes mellitus, has been awarded SMC under 38 U.S.C.A. 
§ 1114(l) and 38 C.F.R. § 3.350(b) on account of the 
anatomical loss of both feet.  He has also been granted SMC 
under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at 
the rate intermediate between 38 U.S.C.A. §§ 1114(l) and (m), 
on account of the loss of both feet with additional 
disabilities of diabetes mellitus with peripheral neuropathy 
and pseudophakia status post cataract extraction with 
background diabetic retinopathy, both independently rated at 
50 percent or more.

The veteran contends his diabetes should be rated as 100 
percent disabling, thus allowing a rating under 38 U.S.C.A. 
§§ 1114(m).  As noted above, however, a 100 percent rating 
for diabetes mellitus has been denied.

38 C.F.R. § 3.350(b) provides that the special monthly 
compensation provided by 38 U.S.C.A. § 1114(l) is payable for 
anatomical loss or loss of use of both feet, one hand and one 
foot, blindness in both eyes with visual acuity of 5/200 or 
less or being permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 C.F.R. 
§ 3.350(b)(2) provides that 5/200 visual acuity or less 
bilaterally qualifies for entitlement under 38 U.S.C.A. 
§ 1114(l).  However, evaluation of 5/200 based on acuity in 
excess of that degree but less than 10/200 (38 C.F.R. 
§ 4.83), does not qualify.  Concentric contraction of the 
field of vision beyond 5 degrees in both eyes is the 
equivalent of 5/200 visual acuity.

38 C.F.R. § 3.350(c)(1) provides that the special monthly 
compensation provided by 38 U.S.C.A. § 1114(m) is payable for 
any of the following conditions: (i) Anatomical loss or loss 
of use of both hands; (ii) Anatomical loss or loss of use of 
both legs at a level, or with complications, preventing 
natural knee action with prosthesis in place; (iii) 
Anatomical loss or loss of use of one arm at a level, or with 
complications, preventing natural elbow action with 
prosthesis in place with anatomical loss or loss of use of 
one leg at a level, or with complications, preventing natural 
knee action with prosthesis in place; (iv) Blindness in both 
eyes having only light perception; (v) Blindness in both eyes 
leaving the veteran so helpless as to be in need of regular 
aid and attendance.  38 C.F.R. § 3.350(c)(2) provides that, 
in determining whether there is natural elbow or knee action 
with prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so.  If there 
is no movement in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be expected, and the 
determination will be as though there were one in place.  
38 C.F.R. § 3.350(c)(3) provides that, with visual acuity 
5/200 or less or the vision field reduced to 5 degree 
concentric contraction in both eyes, entitlement on account 
of need for regular aid and attendance will be determined on 
the facts in the individual case.

38 C.F.R. § 3.350(f) provides that an intermediate rate 
authorized by this paragraph shall be established at the 
arithmetic mean, rounded to the nearest dollar, between the 
two rates concerned.  38 C.F.R. § 3.350(f)(3) provides that, 
in addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114 (l) through (n) and the intermediate or next higher 
rate provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher intermediate rate or if 
already entitled to an intermediate rate to the next higher 
statutory rate under 38 U.S.C.A. § 1114, but not above the 
(o) rate.  In the application of this subparagraph the 
disability or disabilities independently ratable at 50 
percent or more must be separate and distinct and involve 
different anatomical segments or bodily systems from the 
conditions establishing entitlement under 38 U.S.C.A. § 1114 
(l) through (n) or the intermediate rate provisions outlined 
above.

38 C.F.R. § 3.350(f)(4) provides that, in addition to the 
statutory rates payable under 38 U.S.C.A. 1114 (l) through 
(n) and the intermediate or next higher rate provisions 
outlined above, additional single permanent disability 
independently ratable at 100 percent apart from any 
consideration of individual unemployability will afford 
entitlement to the next higher statutory rate under 38 
U.S.C.A. 1114 or if already entitled to an intermediate rate 
to the next higher intermediate rate, but in no event higher 
than the rate for (o).  In the application of this 
subparagraph the single permanent disability independently 
ratable at 100 percent must be separate and distinct and 
involve different anatomical segments or bodily systems from 
the conditions establishing entitlement under 38 U.S.C.A. 
1114 (l) through (n) or the intermediate rate provisions 
outlined above.  38 C.F.R. § 3.350(f)(4)(i) provides that, 
where the multiple loss or loss of use entitlement to a 
statutory or intermediate rate between 38 U.S.C.A. 1114 (l) 
and (o) is  caused by the same etiological disease or injury, 
that disease or injury may not serve as the basis for the 
independent 50 percent or 100 percent unless it is so rated 
without regard to the loss or loss of use.

Thus, as noted above, since the veteran's diabetes mellitus 
has not been rated as 100 percent disabling, he has no 
service-connected disability rated as 100 percent disabling, 
other than bilateral below the knee amputations, secondary to 
diabetes mellitus with history of foot ulcers.  See 38 C.F.R. 
§ 3.350(f)(4).  It also has not been shown that his bilateral 
below the knee amputations result in preventing natural knee 
action with his prostheses in place.  See 38 C.F.R. 
§ 3.350(c)(1).

Accordingly, the preponderance of the evidence is against a 
higher rate of special monthly compensation.

III.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).

ORDER

An increased rating for diabetes mellitus, currently rated as 
60 percent disabling, is denied.

A higher rate of special monthly compensation, currently 
rated under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) 
at the rate intermediate between 38 U.S.C.A. § 1114(l) and 
(m), on account of the loss of both feet, with disabilities 
independently ratable at 50 percent or more, is denied.


REMAND

Available VA examination reports pertaining to the veteran's 
service-connected peripheral neuropathy, being the July and 
August 1997 examination, EMG, and nerve conduction velocity 
(NCV) study reports, fail to specify, in accordance with the 
Schedule for Rating Disabilities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730, the nerve groups specifically 
affected by the veteran's peripheral neuropathy.  Also, there 
is no evidence that any testing of the portions of the 
veteran's legs above the knees was accomplished.  While the 
physician who conducted the EMG and NCV studies indicated a 
severe condition, this does not appear to be a functional 
loss evaluation, given the veteran's stated complaints and 
his reported history of playing golf twice a week, going to 
the pistol range twice a week, and going to shows and movies 
in Las Vegas.

Thus, in order to properly rate the current severity of the 
veteran's service-connected peripheral neuropathy, a new VA 
peripheral neuropathy examination, and EMG and NCV studies, 
including testing of the upper portion of his lower 
extremities, must be accomplished.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
38 C.F.R. § 3.327(a) provides that reexaminations, including 
periods of hospital observation, will be requested whenever 
VA determines there is a need to verify either the continued 
existence or the current severity of a disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The veteran should be provided a VA 
neurological examination to determine the 
specific nature and extent of his 
service-connected axonal peripheral 
neuropathy  All indicated tests and 
studies, including both upper and lower 
extremity EMG and NCV studies, are to be 
performed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the veteran's 
claims file or, in the alternative, the 
entire claims file, must be made 
available to, and be reviewed by, the 
examiner(s), prior to the examination.  
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  
The examiner is requested to specifically 
identify the sensory and/or motor nerve 
groups involved, and to provide an 
opinion as to the degree of functional 
loss caused by the veteran's service-
connected axonal peripheral neuropathy.  
The report of examination should include 
the complete rationale for all opinions 
expressed, and must be typed.  Should the 
examiner determine that further testing 
or examination of the veteran is 
necessary, the RO should arrange for that 
development.

2.  After completion of the above the RO 
should review the examination report(s) 
and opinion(s) to determine if they are 
sufficient to properly rate the veteran's 
service-connected axonal peripheral 
neuropathy disability.  If not, the 
report should be returned as inadequate 
for rating purposes.  See 38 C.F.R. § 
4.2; Bruce v. West, 11 Vet. App. 405, 410 
(1998); Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

3.  The RO should then rate the veteran's 
axonal peripheral neuropathy on the basis 
of all pertinent evidence of record and 
all applicable statutes, regulations, and 
case law, including the Notes to 
38 C.F.R. § 4.119, DC 7913, and 38 C.F.R. 
§ 4.124a, Diagnostic Code 8613.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill the duty to assist, and to obtain additional 
medical development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

